Citation Nr: 0606405	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  96-46 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 29, 1968 to November 
26, 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's petition to reopen his 
previously denied claim for service connection for a low back 
disorder.  After an April 1997 RO hearing, the Board denied 
the petition to reopen in June 1998, but the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision based on a Joint Motion, and pursuant to 
these actions the Board in April 1999 remanded the petition 
for additional development.

The Board again denied the petition in June 2000, but the 
Court vacated this decision based on a joint motion, and 
pursuant to these actions the Board in January 2002 remanded 
the petition for additional development, including 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  After the veteran's private attorney withdrew and 
the veteran appointed the service organization currently 
representing him, the Board denied the petition in December 
2004.  Recently, in August 2005, the Court vacated the 
Board's decision pursuant to a joint motion.  As explained 
below, the statements in the joint motion lead the Board to 
conclude that the petition to reopen should be granted and 
the claim remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. for additional development.




FINDINGS OF FACT

1.  In August 1976, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection 
for a back disorder.  Although notified of that decision and 
apprised of his procedural and appellate rights, the veteran 
did not indicate his disagreement until March 1978, and thus 
failed to file a timely notice of disagreement (NOD).

2.  Some of the additional evidence received since that 
August 1976 decision is neither cumulative nor redundant and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1976 decision denying the petition to 
reopen the previously denied claim for service connection for 
a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).

2.  Some of the evidence received since that August 1976 
decision is new and material and, therefore, sufficient to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, but only as to 
petitions to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001).  In this case, 
the veteran filed his petition to reopen in September 1995, 
so the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

In August 1976, the RO denied the veteran's petition to 
reopen his previously denied claim for service connection for 
a back disorder.  He was notified of that decision and 
apprised of his procedural and appellate rights in a 
September 1976 letter, and subsequently submitted a March 
1978 Statement in Support of Claim (VA Form 21-4138) 
indicating he wished to appeal the August 1976 decision.  In 
a March 1978 letter, the RO informed the veteran that his 
March 1978 Statement was not a timely NOD, and that he would 
have to submit new and material evidence to reopen his claim.  
The August 1976 decision thus became final and binding based 
on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2005).  And, 
because the veteran did not timely appeal that decision, 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  See also Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

The RO's August 1976 denial stated that the veteran's then-
currently diagnosed back disorder was not incurred or 
aggravated in service.  The RO's previous, January 1969 
denial of the initial service-connection claim, confirmed in 
February and May 1969, was essentially on the ground that the 
veteran's back disability preexisted, and was not aggravated 
by, service.  See 38 C.F.R. § 3.306.  The issue of 
aggravation of a preexisting disability was addressed because 
of the in-service November 1968 medical evaluation board 
examination finding that the back problems noted in service, 
including back pain, spondylolisthesis, and spondylosis, 
existed prior to service and there was no evidence of trauma 
in service to have caused or aggravated these problems.

One piece of evidence submitted since the August 1976 denial 
is an August 1999 treatment record of Dr. "K.K." that 
stated the veteran's back disorder was "consistent with an 
impairment that could have been brought on by" lifting that 
the veteran stated he had done during service, and which the 
veteran indicated had injured his back during service.  
Although the Board in its January 2004 decision stated that 
this medical opinion was based on an inaccurate medical 
premise because none of the service medical records (SMRs), 
post-service medical records proximate to service, or the 
veteran's post-service statements indicated that he sustained 
in-service back trauma, while there were documents indicating 
that he sustained post-service back injuries.  However, the 
August 2005 Joint Motion stated that by assigning no 
probative value to the Dr. "K.K."'s August 1999 treatment 
record, the Board improperly assessed the credibility of this 
evidence prior to reopening.  Joint Motion at 2.  The joint 
motion thus indicates that at least some probative value 
should be accorded to Dr. "K.K."'s statement that the 
veteran's current back disorder was consistent with an 
impairment that could have been brought on by in-service 
lifting.  As the basis for the last final denial was that 
there was no evidence that the veteran's back disorder was 
incurred in or aggravated by service, and Dr. "K.K."'s 
August 1999 treatment record indicates that the veteran's 
current back disorder could be related to service, it is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.

As new and material evidence has been submitted, the petition 
to reopen must be granted.


ORDER

The petition to reopen the claim for service connection for a 
back disorder is granted.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will provide a medical 
examination or obtain a medical opinion if the evidence 
reflects the existence of a current disability or persistent 
or recurrent symptoms of a disability that may be associated 
with military service, but the record does not contain 
sufficient medical evidence to decide the claim.  See also 
38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).

Here, the evidence of record indicates that the veteran has 
been diagnosed with multiple back disorders, including a left 
L4-L5 herniated nucleus pulposus, a 12th thoracic vertebral 
fracture, lumbosacral strain/lumbar muscle spasm, and 
spondylosis, some of which were diagnosed shortly after post-
service injuries in February 1978 and February 1979.  Dr. 
"K.K."'s August 1999 statement indicates that the veteran 
has lumbar degenerative disc disease with spondylolisthesis 
and right L4-5 herniated nucleus pulposus that may be related 
to service, but this evidence does not allow the Board to 
decide the claim because he relied on the veteran's own 
history of his claimed in-service injury without reviewing 
the claims folder including SMRs and did not acknowledge the 
post-service back injuries suffered by the veteran.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional).  A remand is therefore required for a VA 
examination as to the etiology of the veteran's back 
disorders.

In addition, since this service-connection claim includes 
issues relating to possible aggravation of a preexisting 
injury or disease as well as disability resulting from a 
disease contracted or an injury sustained in service, the 
veteran should be sent a new VCAA letter that explains, among 
other things, what evidence is required to establish 
entitlement to service connection based on both of these 
theories.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that contains all of the required 
elements of VCAA notification and 
indicates what the veteran needs to show 
in order to establish entitlement to 
service connection based on aggravation 
of a preexisting injury or disease as 
well as service connection based on 
disability resulting from a disease 
contracted or an injury sustained in 
service.

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA examination to determine the etiology 
of his back disorder.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should first identify all 
current back disorders that the veteran 
has.  Please set out the nature of any 
back disability found.  Then, the 
examiner should answer the following 
questions:

(A) Is it at least as likely as not that 
any current back disorder is related to 
service?

(B) Did any back disorder, including 
those with which the veteran was 
diagnosed during service, preexist such 
service, as found by the November 1968 
medical evaluation board and, if so, was 
any preexisting disorder aggravated by 
service beyond the natural progression of 
the disorder?

In rendering the above findings, the 
examiner should consider and discuss the 
August 1999 opinion of Dr. "K.K." and 
the examination on which it was based, 
the veteran's post-service injuries, the 
in-service treatment notes of the 
veteran's back problems, the separation 
proceedings including the November 1968 
medical evaluation board examination 
findings, and any other evidence relevant 
to the above questions.

If no opinion can be rendered on any of 
the above questions, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Then, review the examination report 
and any additional evidence received, and 
readjudicate the claim under all 
appropriate statutory and regulatory 
provisions and legal theories including 
those discussed above.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


